Citation Nr: 1707725	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  13-12 156	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a mouth disorder, claimed as loss of taste, salivary gland dysfunction, and recurring sores on tongue and in mouth, claimed as secondary to service-connected basaltic squamous carcinoma of the larynx disability.

2.  Entitlement to service connection for frequent urination, claimed as secondary to service-connected basaltic squamous carcinoma of the larynx disability.

3.  Entitlement to service connection for muscles loss and strength.

4.  Entitlement to an initial rating in excess of 10 percent for recurring neck and jaw pain, secondary to the service connected radiation fibrosis/skin condition disability.

5. Entitlement to an initial compensable rating for radiation fibrosis/skin condition (painful scar), secondary to the service-connected basaltic squamous carcinoma of the larynx disability, prior to October 15, 2010, and in excess of 10 percent from that date.

REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to December 1969, to include service in the Republic of Vietnam. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision in which the RO denied service connection for loss of taste, salivary gland dysfunction, recurring sores on mouth and tongue, frequent urination, and granted service connection for neck and jaw pain as secondary to the Veteran's service-connected radiation fibrosis/skin condition, evaluated as 10 percent disabling from May 31, 2008 (the receipt date of the claim).  The Veteran timely appealed. 

Regarding characterization of the appeal, the Board notes that the claims related to the mouth were previously characterized as separate claims for service connection for loss of taste, salivary gland dysfunction, and recurring sores on tongue and in mouth, however, given the claims are related to the mouth and relate to a single system, the Board has condensed the claims into a single issue, as reflected on the title page.

In January and March 2015 correspondence, the Veteran withdrew his hearing request. 

The issue of service connection for dental difficulties and challenges was raised in a September 2007 statement, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits; 38 C.F.R. § 19.9(b) (continuing to provide for Board referral of unadjudicated claims).

For the reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted.

VA must provide an examination when there is competent evidence of disability or persistent or recurrent symptoms of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding that symptoms of a disability may be associated with service is low.  McLendon, 20 Vet. App. at 83.

Regarding the claim for residuals of cancer, the Veteran has reported symptoms of loss of taste, salivary gland dysfunction, and recurrent sores in the mouth and tongue.  The record reflects that the Veteran is currently service connected for xerostomia and tongue numbness.  However, based on the current record, it is unclear whether these symptoms are separate from the Veteran's service-connected xerostomia and tongue numbness disabilities, or whether the reported symptoms are part and parcel to these service-connected disorders related to his mouth.  The record also reflects diagnosis of dysphagia, thrombosis, and GERD.

Accordingly, the Board finds that a remand of this matter to obtain an additional medical opinion is needed to resolve the claim for service connection for a mouth disorder. See id.

Regarding the Veteran's claim for service connection for frequent urination, the record reflects that the Veteran is diagnosed with prostate hypertrophy and kidney nephrolithiasis.  The Board notes that an October 2008 VA treatment record indicated that the Veteran had a percutaneous nephrolithotomy and the clinician noted that although severe renal injury with such procedure is rare, it is certainly a potential complication.  In view of the above, and given the absence of any medical opinion evidence addressing the nature and etiology of his current kidney or prostate disorders, the Board finds that a VA examination is warranted.  See id. 

With respect to the Veteran's claims for a higher initial rating for recurring neck and jaw pain, the Board notes that the prior to certification of the issue to the Board, the RO did not consider a February 2011 VA examination related to the claim.  Therefore, a supplemental statement of the case (SSOC) addressing that evidence must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31.  See 38 C.F.R. § 19.37 (a).  There is no legal authority for a claimant to waive, or the AOJ to suspend, this requirement.  Additionally, the Board finds that an additional VA examination is necessary because the Veteran's neck and jaw disability, rated under DC 5237 (pursuant to the general rating formula for diseases and injuries to the spine), was not tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing pursuant to 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, in the May 2009 rating decision, the RO denied service connection for muscle loss and strength and granted service connection for radiation fibrosis/skin condition, evaluated as noncompensable, effective from May 31, 2008.  In June 2009, the Veteran filed a notice of disagreement (NOD) with the denial and the initial rating assigned.  However, a statement of the case (SOC) does not appear to have been furnished for these claims, and therefore, must be provided on remand.  See 38 C.F.R. § 19.9(c) (2016) (codifying Manlincon v. West, 12 Vet. App. 238 (1999).  The Board additionally notes that the RO has awarded an increased rating of 10 percent for radiation fibrosis/skin condition.  Despite this grant, a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  

As the appeal is being remanded, and it appears that the Veteran continues to receive treatment through VA, updated VA treatment records should also be obtained.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (holding the VA's duty to assist includes "obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance."). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding updated VA treatment records.

2.  Separately, issue an SOC addressing the issues of entitlement to service connection for muscle loss and strength and for higher ratings for radiation fibrosis/skin condition.

3.  Arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain medical information as to the nature and etiology of all current kidney or prostate disorders. 

The examiner should respond to the following:

(a) Whether the Veteran has a separate mouth disability,-currently present or present at any time (even if now asymptomatic or  resolved)- or whether his reported taste, salivary gland dysfunction, mouth and tongue sores are related to his already service-connected disorders.  If a separate mouth or tongue disorder is diagnosed, an opinion should be obtained as to whether it is at least as likely as not (50 percent or greater probability) that the disability(ies) is(are) secondary to any of his service-connected disorders, to specifically include his cancer of the larynx and chemotherapy and medications, or had its onset during service, or is otherwise medically related to service, to include conceded exposure to Agent Orange.

(b) Whether it is at least as likely as not (50 percent or greater probability) that any service-connected disability caused or aggravated any non-service-connected mouth or tongue disorder, if diagnosed.  

If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by the service-connected disability.

A complete rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

4.  Arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain medical information as to the nature and etiology of all current kidney or prostate disorder.  The examiner should respond to the following:

(a) Whether the Veteran has a current kidney or prostate disorder-currently present or present at any time (even if now asymptomatic or resolved)- which causes frequent urination.  Then, with respect to each such diagnosed disability, the physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability(ies) is(are) secondary to any of his service-connected disabilities, to specifically include his cancer of the larynx and chemotherapy and medications, or had its onset during service, or is otherwise medically related to service, to include conceded exposure to Agent Orange.

(b) Whether it is at least as likely as not (50 percent or greater probability) that any service-connected disorder caused or aggravated any non-service-connected kidney or prostate disability (specifically manifesting symptoms of frequent urination), if diagnosed.  

If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by the service-connected disability.

A complete rationale for all opinions should be provided. 

5.  The AOJ should arrange for an orthopedic examination of the Veteran to determine the current severity of his service-connected recurring neck and jaw disability.  The entire record must be reviewed by the examiner in conjunction with the examination.
The findings must include range of motion studies, and the examiner should note the degree of any further limitations due to pain, weakness, incoordination, and/or fatigue, and during flare-ups.  The cervical spine should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).  

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner must explain the rationale for all opinions.

6.  After completing the above, and any other development deemed necessary, readjudicate the claims.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (to include consideration of the February 2011 VA examination related to the Veteran's neck and jaw disability) and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



